Name: Commission Regulation (EC) No 798/1999 of 16 April 1999 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities17. 4. 1999 L 102/7 COMMISSION REGULATION (EC) No 798/1999 of 16 April 1999 suspending the buying-in of butter in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular the first subparagraph of Article 7a(1) and Article 7a(3) thereof, Whereas Council Regulation (EEC) No 777/87 (3), as last amended by the Act of Accession of Austria, Finland and Sweden, sets out the circumstances under which the buying-in of butter and skimmed-milk powder may be suspended and subsequently resumed and, where suspen- sion takes place, the alternative measures that may be taken; Whereas Commission Regulation (EEC) No 1547/87 (4), as last amended by Regulation (EC) No 1802/95 (5), lays down the criteria for opening and suspending the buying-in of butter by invitation to tender in the Member States or, in the case of the United Kingdom and Germany, in a region thereof; Whereas Commission Regulation (EC) No 549/1999 (6) suspends buying-in of butter in certain Member States; whereas information on market prices shows that the condition laid down in Article 1(3) of Regulation (EEC) No 1547/87 is no longer met in Germany, Italy, Ireland, Spain, the Netherlands and Portugal; whereas the list of Member States in which that suspension applies must be adjusted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter by invitation to tender as provided for in Article 1(3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, Denmark, Greece, France, Luxem- bourg, Austria, Finland, Sweden, Great Britain and Northern Ireland. Article 2 Regulation (EC) No 549/1999 is hereby repealed. Article 3 This Regulation shall enter into force on 17 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 78, 20.3.1987, p. 10. (4) OJ L 144, 4.6.1987, p. 12. (5) OJ L 174, 26.7.1995, p. 27. (6) OJ L 66, 13.3.1999, p. 11.